DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed December 28, 2021.
	Claims 1-20 are pending.  Claims 1 and 13 are amended.  Claims 1 and 13 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on December 28, 2021.  This IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 11-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“HMB in DRAM-LESS NVMe SSDs: Their usage and effects on performance,” Plos One, March 2, 2020; hereinafter “Kim”).
Regarding independent claim 1, Kim discloses an apparatus (Fig. 1) comprising:
a nonvolatile (NV) media having an array of multilevel cells on a media die (Fig. 1: NAND flash memory, see also Table 1: SSD-A to SSD-C, DRAM-less 3D TLC);
a volatile memory on the media die to store data to program the NV media (Fig. 1: SRAM); and
a buffer on the media die, separate from the volatile memory, to buffer read and program data for the NV media during a read operation and during a program operation (Fig. 1: interface controller, embedded processor, and flash memory controllers” see also “other media within the controller such as single level cell (SLC) NAND flash memory,” see page 7, second paragraph, see also “SLC cache to enhance write operations”,  page 10, second paragraph).
Kim’s apparatus is substantially identical to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein the volatile memory is to read first partial pages from the NV media for the program operation and stage the first partial passed in the buffer, then read second partial pages from the NV media and stage the second partial pages in the buffer, then the buffer is to flush the first partial pages and the second partial pages to the NV media to program the NV media.”
The MPEP explains that examiners are to presume claimed functions are substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Kim’s apparatus (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, Kim discloses wherein the program of the NV media comprises garbage collection to move data from a source media to the NV media (“useless data,” see page 9, step 2 of Use of HMB as a write buffer).
Regarding claim 5, Kim discloses wherein the source media comprises a dynamic random access memory (DRAM) (Fig. 1: DRAM).
Regarding claim 6, Kim discloses the limitations with respect to claim 1.
As discussed above, Kim’s apparatus is substantially identical to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein to read the second partial pages to the volatile memory comprises performance of error checking and correction (ECC) on the second partial pages.”
substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Kim’s apparatus (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 7, Kim discloses the limitations with respect to claim 1.
As discussed above, Kim’s apparatus is substantially identical to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein program the NV media comprises flush the first partial pages and the second partial pages from the buffer to the NV media in response to loading of a new address to program in the NV media.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 8, Kim discloses the limitations with respect to claim 1.
As discussed above, Kim’s apparatus is substantially identical to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein program the NV media comprises flush the first partial pages and the second partial pages from the buffer to the NV media in response to a flush command.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Kim’s apparatus (the prior art apparatus) is substantially identical to claimed device, the claimed functions are 
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 11, Kim discloses wherein the NV media comprises one of a three level cell (TLC) flash memory (Fig. 1: NAND flash memory, see also Table 1: SSD-A to SSD-C, DRAM-less 3D TLC), five level cell (5LC) flash memory, or a three-dimensional crosspoint (3DXP) memory.
Regarding claim 12, Kim discloses wherein the volatile memory comprises a static random access memory (SRAM) (Fig. 1: SRAM).
Regarding independent claim 13, Kim discloses a computing device (Fig. 1) comprising:
a host processor (Fig. 1: Host including processor and DRAM); and
a solid state drive (SSD) (Fig. 1: DRAM-less SSD) coupled to the host processor (Fig. 1: Host including processor and DRAM), the SSD including
a nonvolatile (NV) media having an array of multilevel cells on a media die (Fig. 1: NAND flash memory, see also Table 1: SSD-A to SSD-C, DRAM-less 3D TLC);
a volatile memory on the media die to store data to program the NV media (Fig. 1: SRAM); and
(Fig. 1: interface controller, embedded processor, and flash memory controllers” see also “other media within the controller such as single level cell (SLC) NAND flash memory,” see page 7, second paragraph, see also “SLC cache to enhance write operations”,  page 10, second paragraph).
Kim’s computing device is substantially identical to the claimed “computing device,” where the differences reside only in the remaining limitations relating to function of “wherein the volatile memory is to read first partial pages from the NV media for the program operation and stage the first partial pages in the buffer, then read second partial pages from the NV media and stage the second partial pages in the buffer, then the buffer is to flush the first partial pages and the second partial pages to the NV media to program the NV media.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Kim’s computing device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 14, Kim discloses wherein the program of the NV media comprises garbage collection (“useless data,” see page 9, step 2 of Use of HMB as a write buffer) to move data from a single level cell (SLC) flash buffer memory to the NV media “other media within the controller such as single level cell (SLC) NAND flash memory,” see page 7, second paragraph, see also “SLC cache to enhance write operations”,  page 10, second paragraph).
Regarding claim 15, Kim discloses the limitations with respect to claim 13.
As discussed above, Kim’s computing device is substantially identical to the claimed “computing device,” where the differences reside only in the remaining limitations relating to function of “wherein to read the second partial pages to the volatile memory comprises performance of error checking and correction (ECC) on the second partial pages.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Kim’s computing device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 16, Kim discloses the limitations with respect to claim 13.
As discussed above, Kim’s computing device is substantially identical to the claimed “computing device,” where the differences reside only in the remaining limitations relating to function of “wherein program the NV media comprises flush the first partial pages and the second partial pages from the buffer to the NV media in response to loading of a new address to program in the NV media.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Kim’s computing device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 17, Kim discloses wherein the buffer comprises a staging buffer for the NV media (Fig. 1: interface controller, embedded processor, and flash memory controllers” see also “other media within the controller such as single level cell (SLC) NAND flash memory,” see page 7, second paragraph, see also “SLC cache to enhance write operations”,  page 10, second paragraph, the medias describe above are intermediate medias to transfer data).
Regarding claim 19, Kim discloses wherein the volatile memory comprises a static random access memory (SRAM) (Fig. 1: SRAM).
Regarding claim 20, Kim discloses the computer device further comprising:
a display communicatively coupled to the host processor;
a network interface communicatively coupled to the host processor; or
a battery to power the computing device (Table 2: Host PC environment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“HMB in DRAM-LESS NVMe SSDs: Their usage and effects on performance,” Plos One, March 2, 2020; hereinafter “Kim”) in view of INBAR et al. (U.S. 2021/0241819; hereinafter “INBAR”).
Regarding claim 3, Kim discloses the limitations with respect to claim 2.
However, Kim is silent with respect to wherein the source media comprises a single level cell (SLC).
Similar to Kim, INBAR teaches an apparatus (Figs. 1-2B, 4 and 6) comprising a nonvolatile media (Fig. 6: 626), a volatile memory (see page 3, par. 0035), a buffer (Fig. 1: 102) and wherein program the nonvolatile media comprises move data from a source media to the NV media (see page 2, par. 0027).
Furthermore, INBAR teaches wherein the source media comprises a single level cell (SLC) flash memory (Fig. 6: 622, see page 2, par. 0027).
Since INBAR and Kim are from the same field of endeavor, the teachings described by INBAR would have been recognized in the pertinent art of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of INBAR with the teachings of Kim for the purpose of improving foggy-fine writing to MLC, see INBAR’s page 1, par. 0001.
Regarding claim 4, Kim discloses the limitations with respect to claim 2.
However, Kim is silent with respect to wherein the source media comprises one of a three level cell (TLC) flash memory, a quad level cell (QLC) flash memory, or a three-dimensional crosspoint (3DXP) memory.
(Figs. 1-2B, 4 and 6) comprising a nonvolatile media (Fig. 6: 626), a volatile memory (see page 3, par. 0035), a buffer (Fig. 1: 102) and wherein program the nonvolatile media comprises move data from a source media to the NV media (see page 2, par. 0027).
Furthermore, INBAR teaches wherein the source media comprises one of a three level cell (TLC) flash memory (Fig. 6: 624), a quad level cell (QLC) flash memory (Fig. 6: 626), or a three-dimensional crosspoint (3DXP) memory.
Since INBAR and Kim are from the same field of endeavor, the teachings described by INBAR would have been recognized in the pertinent art of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of INBAR with the teachings of Kim for the purpose of improving foggy-fine writing to MLC, see INBAR’s page 1, par. 0001.
Regarding claim 9, Kim discloses the limitations with respect to claim 1.
However, Kim is silent with respect to wherein the buffer comprises read/write registers for the NV media.
Similar to Kim, INBAR teaches an apparatus (Figs. 1-2B, 4 and 6) comprising a nonvolatile media (Fig. 6: 626), a volatile memory (see page 3, par. 0035), a buffer (Fig. 1: 102) and wherein program the nonvolatile media comprises move data from a source media to the NV media (see page 2, par. 0027).
Furthermore, INBAR teaches wherein the buffer comprises read/write registers for the NV media (Fig. 2B: 114 and 204, temporarily store and pass the data of the NV media, see page 3, par. 0030).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of INBAR with the teachings of Kim for the purpose of improving foggy-fine writing to MLC, see INBAR’s page 1, par. 0001.
Regarding claim 10, Kim discloses the limitations with respect to claim 1.
However, Kim is silent with respect to wherein the NV media comprises quad level cell (QLC) flash memory.
Similar to Kim, INBAR teaches an apparatus (Figs. 1-2B, 4 and 6) comprising a nonvolatile media (Fig. 6: 626), a volatile memory (see page 3, par. 0035), a buffer (Fig. 1: 102) and wherein program the nonvolatile media comprises move data from a source media to the NV media (see page 2, par. 0027).
Furthermore, INBAR teaches wherein the NV media comprises quad level cell (QLC) flash memory (Fig. 6: 626).
Since INBAR and Kim are from the same field of endeavor, the teachings described by INBAR would have been recognized in the pertinent art of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of INBAR with the teachings of Kim for the purpose of improving foggy-fine writing to MLC, see INBAR’s page 1, par. 0001.
Regarding claim 18, Kim discloses the limitations with respect to claim 13.
However, Kim is silent with respect to wherein the NV media comprises quad level cell (QLC) flash memory.
(Figs. 1-2B, 4 and 6) comprising a nonvolatile media (Fig. 6: 626), a volatile memory (see page 3, par. 0035), a buffer (Fig. 1: 102) and wherein program the nonvolatile media comprises move data from a source media to the NV media (see page 2, par. 0027).
Furthermore, INBAR teaches wherein the NV media comprises quad level cell (QLC) flash memory (Fig. 6: 626).
Since INBAR and Kim are from the same field of endeavor, the teachings described by INBAR would have been recognized in the pertinent art of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of INBAR with the teachings of Kim for the purpose of improving foggy-fine writing to MLC, see INBAR’s page 1, par. 0001.
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but they are not persuasive.
With respect to independent claims 1 and 13, Applicant asserts that Kim fails to disclose or suggest the identical invention recited in these claims, because Kim expressly discussed the use of the HMB for programming an NV media, and one of skill in the art understands that staging the program data to the buffer from the local volatile memory does not require the negative performance impact of using the host memory bus, see Applicant’s Remarks page 7.  
This particular remark is not considered persuasive since it appears that they are directed to subject matter not present in the claims.  Kim’s apparatus is substantially identical to the claimed “apparatus,” and the claimed functions are presumed inherent, 
With respect to claims 3-4, 9-10 and 18, Applicant asserts that the proposed combination of Inbar and Kim is improper because there is no showing or suggestion that would enable one of skill in the art to apply Kim’s teachings to Inbar’s SLC, see Applicant’s Remarks page .  This particular is not considered persuasive.
The teaching, suggestion or motivation test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the reference.  Further, the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary, see MPEP 2143(I)(G).
For the above reasons, the previously applied rejection is considered proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825